      Case 4:20-cv-00243-SHR Document 20 Filed 10/20/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Kathleen Hoffard,                                 No. CV-20-00243-TUC-SHR
10                  Plaintiff,                         ORDER
11   v.
12   County of Cochise, et al.,
13                  Defendants.
14
15
16
17          Before the Court is Defendants’ Motion for Leave to Exceed Page Limit in Filing
18   Response in Opposition to Plaintiff’s Motion for Preliminary Injunction (Doc. 18). Having
19   considered the Motion and good cause appearing,
20          IT IS ORDERED Defendants’ Motion for Leave to Exceed Page Limit in Filing
21   Response in Opposition to Plaintiff’s Motion for Preliminary Injunction (Doc. 18) is
22   GRANTED and Defendants’ Response in Opposition to Plaintiff’s Motion for Preliminary
23   Injunction and Expedited Hearing (Doc. 19) is accepted.
24          IT IS FURTHER ORDERED that in light of the nature of Plaintiff’s Motion for
25   Preliminary Injunction and the deadline to request a ballot by mail being Friday, October
26   23, 2020 at 5:00 p.m., see Cochise County Arizona, Elections Department, Elections
27   https://www.cochise.az.gov/elections/home (last visited: Oct. 20, 2020); see also Doc. 18
28   Exh. F, Plaintiff shall file her reply to Defendant’s Response in Opposition to Plaintiff’s
      Case 4:20-cv-00243-SHR Document 20 Filed 10/20/20 Page 2 of 2



 1   Motion for Preliminary Injunction (Doc. 18) on or before 5:00 P.M. on Wednesday,
 2   October 21, 2020. See LRCiv 7.2(d).
 3         Dated this 20th day of October, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
